DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 21 are objected to because of the following informalities:  
Claim 2 does not end with a period.  Each must include a complete sentence and end with a period.  It is suggested to amend claim 2 as follows:
2. The device of claim 1, wherein the first material and the second material are formed into one or more junction layers, wherein each of the one or more junction layers are oriented along a layer plane.
In claim 19, at lines 2-3, “a second material layer” should be changed to “a second spacer material layer”.
Appropriate correction is required.

Claim Interpretation
The term “metal or metal alloy” is given the broadest reasonable interpretation to include any metal, metal alloy, metalloid, semi-metallic compound or semiconductor.  
The term “junction layer” as recited in the instant claims is interpreted to mean a layer formed by connecting two different type thermoelectric material or component as shown in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the second material" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the second component”.
Claim 13 recites the limitation "the first material" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the limitation to “the first component”.
Claim 13 recites the limitation "a column of the first component" in line 9 and “a beam of the first component” in line 10, which renders the claim indefinite.  It is not clear whether the column as recited in line 9 is same as the “column section” as recited in line 3, and whether the beam as recited in line 10 is same as the “beam section” as recited in line 3.  If these elements are 
Claim 13 recites the limitation "a beam of the second component" in lines 9-10 and “a column of the second component” in line 10, which renders the claim indefinite.  It is not clear whether the beam as recited in lines 9-10 is same as the “beam section” as recited in line 6, and whether the column as recited in line 10 is same as the “column section” as recited in line 6.  If these elements are same, then there is insufficient antecedent basis for this limitation in the claim.  It is suggested to change “column” to “column section”, and “beam” to “beam section”.
Claim 18 recites the limitation "the one or more junction layers" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend the claim to “The device of claim 13, wherein the first and second components are formed into two or more junction layers, wherein the junction layers are separated by layers of spacer material”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. (US 2007/0125413 A1).
Regarding claim 1, Olsen discloses a thermoelectric device (fig. 3) comprising: 
a first material (n-type thermoelement 110 material) ([0053] and fig. 3) comprising at least a portion of a first metal alloy (metallic wire thermocouple or semiconductor) ([0091]); and 
a second material (p-type thermoelement 120 material) ([0053] and fig. 3) comprising at least a portion of a second metal alloy (metallic wire thermocouple or semiconductor) ([0091]), the second material contacting the first material at one or more junctions (p/n junctions as shown in figure 3) ([0053]), 
wherein the first metal alloy and the second metal alloy are dissimilar metal or metals alloys ([0091]) (p-type and n-type metallic wire thermoelements must either be materially or compositionally different to form different conductivity type thermoelectric material, and thus reads on dissimilar metal alloys, either by materially or compositionally).
Regarding claim 2, Olsen further discloses that the first material (110) and the second material (120) are formed in one or more junction layers (figure 3 shows only one junction layer; however, figure 9a shows more than one junction layers), wherein each of the one or more junction layers are oriented along a layer plane (see fig. 3 or 9a that shows the junction layers oriented along a layer plane).

    PNG
    media_image1.png
    287
    730
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    511
    726
    media_image2.png
    Greyscale

Regarding claim 4, Olsen further discloses at least 11 rows or junction layers (see fig. 9a).  Although instant claim requires eight junction layers, it does not preclude the presence of other junction layer than the claimed 8 junction layers, and thus eight or more junction layers as shown in figure 9a of Olsen reads on instant claimed 8 junction layers.
Regarding claim 9, Olsen further discloses the one or more junction layers are two or more junction layers (see fig. 9a) and the junction layers are separated by layers of spacer material (the junction layers are disposed on substrate as disclosed in [0035], and figure 9a explicitly shows the material of the substrate acting as the layers of spacer material between adjacent junction layers) (see also [0067]).

    PNG
    media_image3.png
    551
    847
    media_image3.png
    Greyscale

Regarding claim 10, Olsen further discloses the spacer material (substrate material) includes polyimide ([0067]).  Polyimide material is both thermally conductive and electrically insulative (see [0047] of US 2010/0108140 A1 to Auman et al. that shows polyimide is thermally conductive and electrically insulating).
Regarding claim 13, Olsen discloses a thermoelectric device (fig. 3 and 9a), comprising: a first component (n-type thermoelement 110) comprising at least a portion of a first metal or metal alloy ([0091]) having a beam section (horizontal portion of 110) along a first axis (see fig. 3) and a column section (vertical portion of 110) that is homogenous with the beam section along a second axis (see fig. 3) that is perpendicular to the first axis (see fig. 3 for configuration); and a second component (p-type thermoelement 120) comprising at least a portion of a second metal or metal alloy ([0091])  having a beam section (horizontal portion of 120) along a third axis and a column section (vertical portion of 120) that is homogenous with the beam section along a fourth 
Regarding claim 18, Olsen further discloses the one or more junction layers are two or more junction layers (see fig. 9a) and the junction layers are separated by layers of spacer material (the junction layers are disposed on substrate as disclosed in [0035], and figure 9a explicitly shows the material of the substrate acting as the layer of spacer material between adjacent junction layers) (see also [0067]).

Claims 18 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2012/0118346 A1).
Regarding claim 13, Liu discloses a thermoelectric device (fig. 5) ([0040033-0036]), comprising: 
a first component (combination of p-type thermoelectric element 314, conductive bonding material 3181 and conductor 318) comprising at least a portion of a first metal (p-type thermoelectric element includes semi-metal element as disclosed in [0031], and/or conductor 318 include metal as disclosed in [0032]), wherein the 

    PNG
    media_image4.png
    695
    890
    media_image4.png
    Greyscale

a second component (combination of n-type thermoelectric element 315, conductive bonding material 3171 and conductor 371) comprising at least a portion of a second metal or metal alloy (n-type thermoelectric element includes semi-metal element as disclosed in [0031], and/or conductor 317 includes metal as disclosed in [0032]), wherein the first component having a beam section (horizontal portion) along a third axis and a column section (vertical portion) that is homogenous with the beam section along a fourth axis that is perpendicular to the third axis (see fig. 5 for configuration), 


    PNG
    media_image5.png
    672
    811
    media_image5.png
    Greyscale

wherein the second component (317+3171+315) contacts the first component (318+3181+314) at one or more junctions (see figure 5) selected from the group consisting of: between a column (vertical portion) of the first component (318+3181+314) and a beam (horizontal portion) of the second component (317+3171+315), and between a beam (horizontal portion) of the first component (318+3181+314)  and a column (vertical portion) of the second component (317+3171+315), and 
the first metal or metal alloy and the second metal or metal alloy are dissimilar metals or metal alloys ([0031]) (p-type and n-type semi-metallic thermoelements must be either materially or compositionally different to form different 
Regarding claim 18, Liu further discloses the one or more junction layers are two or more junction layers (3 junction layers as shown in figure 5, each junction layer is formed by conductors, thermoelectric elements and conductive bonding material) and the junction layers are separated by layers of spacer material (311, 312 and 321) (fig. 5).
Regarding claim 19, Liu further discloses a first spacer material layer (311) contacts one or more locations of the first component (318+3181+314) but does not contact the second component (317+3171+315), and a second spacer material layer (312) contacts one or more locations of the second component (317+3171+315) but not the first component (318+3181+314) (see figure 5).
Regarding claim 20, Liu further discloses the spacer material (substrates material) is both thermally conductive and electrically insulative ([0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2007/0125413 A1) as applied to claims 5, 10 and 13 above.
Regarding claims 5 and 14, Applicant is directed above for complete discussion of Olsen with respect to claims 2 and 13.  Although Olsen does not explicitly disclose that the first material or component comprises an alloy of nickel and chromium and the second material or component comprises an alloy of copper and nickel, Olsen explicitly discloses that the first and second materials can be chosen from metallic thermocouple such as chromel-based, constantan-based and so on ([0091]). 
Thus, it would have been obvious to one skilled in the art at the time of the invention to have used chromel based alloy to form the first material and constantan-based alloy to form the second material of the thermoelectric device of Olsen because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 
Regarding claims 6 and 15, Olsen further discloses a crossbeam height (length of each of the thermoelectric elements 120 and 110) of the alloy of the nickel and chromium (chromel based alloy) and the alloy of copper and nickel (constantan-based alloy) is the same (see fig. 3 that shows the horizontal portion having same height).  
Regarding claims 7-8 and 16-17, Olsen further disclose that the crossbeam height (length of each of the thermoelectric elements 120 and 110) is 0.2 cm or 2000 µm ([0055]), and thus reads on instant claimed crossbeam height (length) of (a) 1 nm or greater and (b) 9 µm or greater.
Regarding claims 11, Olsen further discloses that the junction layers are separated by layers of spacer material (the junction layers are disposed on substrate as disclosed in [0035], and figure 9a explicitly shows the material of the substrate acting as the layer of spacer material between adjacent junction layers) (see also [0067]). Although Olsen does not explicitly disclose that the spacer material layer between adjacent junction layers has a height of 10 micron or less, instant application as originally filed fails to disclose whether the claimed height or thickness of spacer material gives new or unexpected results. Instant application explicitly discloses that the spacer height can be any height (see [0046] on instant publication) and does not show the criticality for the claimed range (10 micron or less).  Figure 14 of the instant application shows how the efficiency of the device change when the spacer height changes from 10-6 micron to 10-4 micron. However, instant figure 14 does not show criticality for the entire claimed range. 
In absence of evidence of criticality, it is noted that selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, 
Alternatively, one skilled in the thermoelectric art realizes that having a larger distance between adjacent junction layers will increase the size of the substrate on which the rows of thermoelements are formed, and thus increasing the material cost.  One skilled in the thermoelectric art also realizes that having a no distance between adjacent junctions layers will result in short-circuit in the device. Therefore, it would have been obvious to one skilled in the art at the time of the invention to have formed the junction layers with minimal height such material cost is reduced and also short-circuiting of the device is also prevented. 
Regarding claim 12, Olsen further discloses one or both the first and second materials are semiconductors ([0091]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuo et al. (US 2009/0272418 A1) discloses a thermoelectric device (as disclosed in figures 1-3) ([0015]), comprising: a first material (anode thermoelectric material 2) ([0015) (fig. 3) comprising at least a portion of a first metal alloy (alloy of nickel and chromium) ([0007] and 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/GOLAM MOWLA/Primary Examiner, Art Unit 1721